Exhibit 10.1

AGREEMENT OF DEFINITIONS

by and among

NISSAN MOTOR ACCEPTANCE CORPORATION

NISSAN AUTO LEASING LLC II

NISSAN AUTO LEASE TRUST 2017-B

NISSAN-INFINITI LT

NILT TRUST

NILT, INC.

WILMINGTON TRUST, NATIONAL ASSOCIATION

WILMINGTON TRUST COMPANY

U.S. BANK NATIONAL ASSOCIATION

Dated as of October 10, 2017

 



--------------------------------------------------------------------------------

AGREEMENT OF DEFINITIONS

This Agreement of Definitions (this “Agreement of Definitions”), dated as of
October 10, 2017, is by and among Nissan Auto Lease Trust 2017-B, as issuer (the
“Issuing Entity”), NILT Trust, a Delaware statutory trust, as grantor and
initial beneficiary (in such capacity, the “Grantor” and the “UTI Beneficiary,”
respectively), and as transferor, Nissan-Infiniti LT, a Delaware statutory trust
(the “Titling Trust”), Nissan Motor Acceptance Corporation, a California
corporation (“NMAC”), in its individual capacity, as servicer and as
administrative agent (in such capacity, the “Servicer” and the “Administrative
Agent,” respectively), Nissan Auto Leasing LLC II, a Delaware limited liability
company (“NALL II”), NILT, Inc., a Delaware corporation, as trustee to the
Titling Trust (the “Titling Trustee”), Wilmington Trust, National Association, a
national banking association with trust powers, as owner trustee (the “Owner
Trustee”), Wilmington Trust Company, a Delaware corporation with trust powers,
as Delaware trustee (the “Delaware Trustee”), U.S. Bank National Association, a
national banking association (“U.S. Bank”), as trust agent (in such capacity,
the “Trust Agent”), and U.S. Bank, as indenture trustee (in such capacity, the
“Indenture Trustee”).

RECITALS

A. Pursuant to the Amended and Restated Trust and Servicing Agreement, dated as
of August 26, 1998 (the “Titling Trust Agreement”), among the Grantor and the
UTI Beneficiary, the Servicer, the Delaware Trustee, the Titling Trustee, and
the Trust Agent, the Titling Trust was formed to take assignments and
conveyances of and hold in trust various assets (the “Trust Assets”);

B. The UTI Beneficiary, the Servicer, and the Titling Trust have entered into
the SUBI Servicing Agreement, dated as of March 1, 1999 as amended by the First
Amendment to Servicing Agreement, dated as of January 3, 2001 (the “Basic
Servicing Agreement”) which provides for, among other things, the servicing of
the Trust Assets by the Servicer;

C. Pursuant to the Titling Trust Agreement, from time to time the Trustee, on
behalf of the Titling Trust and at the direction of the UTI Beneficiary, will
identify and allocate on the books and records of the Titling Trust certain
Trust Assets and create and issue one or more special units of beneficial
interest (each, a “SUBI”), the beneficiaries of which generally will be entitled
to the net cash flows arising from such Trust Assets;

D. The parties hereto desire to supplement the Titling Trust Agreement (as so
supplemented by the 2017-B SUBI Supplement, the “SUBI Trust Agreement”) to
create a SUBI (the “2017-B SUBI”);

E. The parties hereto desire to identify and allocate to the 2017-B SUBI a
separate portfolio of Trust Assets consisting of leases (the “2017-B Leases”)
and certain other related Trust Assets and the vehicles that are leased under
the 2017-B Leases (the “2017-B Vehicles”);

F. The parties hereto also desire that the Titling Trust issue to NILT Trust a
certificate evidencing a 100% beneficial interest in the 2017-B SUBI (the
“2017-B SUBI Certificate”);

 

   1    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

G. NILT Trust will sell, transfer and assign the 2017-B SUBI Certificate and the
2017-B SUBI Assets evidenced thereby to NALL II pursuant to the SUBI Certificate
Transfer Agreement, dated as of October 10, 2017 (the “SUBI Certificate Transfer
Agreement”). NALL II will further transfer the 2017-B SUBI Certificate and the
2017-B SUBI Assets evidenced thereby to the Issuing Entity pursuant to the Trust
SUBI Certificate Transfer Agreement, dated as of October 10, 2017 (the “Trust
SUBI Certificate Transfer Agreement”);

H. Pursuant to the Indenture, dated as of October 10, 2017 (the “Indenture”), by
and between the Issuing Entity and the Indenture Trustee, the Issuing Entity
will (i) issue $158,000,000 aggregate principal amount of 1.32000% Asset Backed
Notes, Class A-1 (the “Class A-1 Notes”), $372,000,000 aggregate principal
amount of 1.83% Asset Backed Notes, Class A-2a (the “Class A-2a Notes”),
$248,000,000 aggregate principal amount of LIBOR + 0.21% Asset Backed Notes,
Class A-2b (the “Class A-2b Notes” and, together with the Class A-2a Notes, the
“Class A-2 Notes”), $370,000,000 aggregate principal amount of 2.05% Asset
Backed Notes, Class A-3 (the “Class A-3 Notes”) and $102,000,000 aggregate
principal amount of 2.17% Asset Backed Notes, Class A-4 (the “Class A-4 Notes”)
(collectively, the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and
the Class A-4 Notes are referred to herein as the “Notes”); and (ii) pledge the
2017-B SUBI Certificate and the 2017-B SUBI Assets evidenced thereby to the
Indenture Trustee for the benefit of the holders of the Notes;

I. The parties hereto also desire to register a pledge of the 2017-B SUBI
Certificate to the Indenture Trustee for the benefit of the holders of the
Notes; and

J. The parties hereto have agreed to enter into this Agreement of Definitions in
an effort to establish and agree upon a single set of definitions for any
capitalized term used and not otherwise defined in any documents executed in
connection with the 2017-B SUBI if such document references this Agreement of
Definitions.

NOW, THEREFORE, in consideration of the parties’ mutual agreement to rely upon
the definitions contained herein in the interpretation of certain of the Basic
Documents (as defined herein), the parties hereto agree as follows:

Section 1.01 Definitions. In the event of any conflict or inconsistency between
a definition set forth both herein and in any of the Basic Documents, the
definitions set forth in each such Basic Document shall prevail with respect to
such Basic Document.

Whenever any agreement relates to the Basic Documents or to the transactions
contemplated by the Basic Documents, subject to the preceding paragraph, the
capitalized terms used without definition in such agreement shall have the
following meanings:

“60-Day Delinquent Leases” means, as of any date of determination, all 2017-B
Leases (other than any Liquidated Leases, Repurchased Leases or Defaulted
Leases) that are sixty (60) or more days delinquent as of such date (or, if such
date is not the last day of a Collection Period, as of the last day of the
Collection Period immediately proceeding such date), as determined in accordance
with the Servicer’s Customary Servicing Practices.

“Accountant” means a firm of public accountants of nationally recognized
standing.

 

   2    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Accounts” means the Note Distribution Account and the Reserve Account.

“Accrual Period” means (i) with respect to any Payment Date and the Class A-1
Notes and each Class of Floating Rate Notes, the period from and including the
immediately preceding Payment Date to but excluding the current Payment Date,
or, in the case of the first Payment Date or if no interest has yet been paid,
from and including the Closing Date to, but excluding, the first Payment Date
and (ii) with respect to any Payment Date and each Class of Fixed Rate Notes
(other than the Class A-1 Notes), the period from and including the 15th day of
the preceding calendar month to but excluding the 15th day of the month of such
Payment Date, or with respect to the first Payment Date, from and including the
Closing Date, to but excluding October 15, 2017.

“Act” has the meaning set forth in Section 11.03(a) of the Indenture.

“Administrative Agent” means NMAC, as Administrative Agent under the Trust
Administration Agreement.

“Administrative Charge” means, with respect to any Lease, any payment (whether
or not part of the fixed monthly payment) payable to the related Lessor
representing a disposition fee, a late payment fee, an Extension Fee, an
allocation to the related Lessee of insurance premiums, sales, personal property
or excise taxes or any other similar charge.

“Advance” means a Sales Proceeds Advance or a Monthly Payment Advance, as the
context may require.

“Advisors Act” means the Investment Advisers Act of 1940, as amended.

“Affiliate” of any Person means any other Person that (i) directly or indirectly
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan) or (ii) is an officer, director,
member or partner of such Person. For purposes of this definition, a Person
shall be deemed to be “controlled by” another Person if such Person possesses,
directly or indirectly, the power (i) to vote 5% or more of the securities (on a
fully diluted basis, having ordinary voting power for the election of directors,
members or managing partners of such Person) or (ii) to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Agreement of Definitions” means this Agreement of Definitions.

“AIFM Regulation” means Commission Delegated Regulation (EU) No 231/2013 of
December 19, 2012.

“ALG Residual” means, with respect to any Lease, the expected value of the
related Leased Vehicle at the related Maturity Date calculated by using a
residual value estimate produced by Automotive Lease Guide in September 2017 as
a “mark-to-market” value (assuming that the vehicle is in “average” rather than
“clean” condition) based on the total MSRP of the vehicle and all NMAC
authorized options, without making a distinction between value adding options
and non-value adding options.

 

   3    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Amended Partnership Audit Rules” means subchapter C of chapter 63 of subtitle F
of the Code as amended by the Bipartisan Budget Act of 2015.

“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of the date hereof, between the Issuing Entity, the Servicer
and the Asset Representations Reviewer.

“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, or any
successor Asset Representations Reviewer under the Asset Representations Review
Agreement.

“Asset Review” shall have the meaning assigned to such term in the Asset
Representations Review Agreement.

“Assets” has the meaning set forth in Section 2.01 to the SUBI Certificate
Transfer Agreement.

“Auction Proceeds” means, with respect to a Collection Period, all amounts
received by the Servicer in connection with the sale or disposition of any
vehicle which is sold at auction or otherwise disposed of by the Servicer during
such Collection Period, other than Insurance Proceeds.

“Authenticating Agent” means any Person authorized by the Indenture Trustee to
act on behalf of the Indenture Trustee to authenticate and deliver the Notes or
any Person authorized by the Owner Trustee to act on behalf of the Owner Trustee
to authenticate and deliver the Trust Certificates, as the context may require.

“Authorized Newspaper” means a newspaper of general circulation in The City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays, and holidays.

“Authorized Officer” means (a) with respect to the Issuing Entity, (i) any
officer of the Owner Trustee who is authorized to act for the Owner Trustee in
matters relating to the Issuing Entity and who is identified on the list of
Authorized Officers delivered by the Owner Trustee to the Indenture Trustee on
the Closing Date and (ii) so long as the Trust Administration Agreement is in
effect, the President, any Vice President, the Treasurer, any Assistant
Treasurer, the Secretary, and any Assistant Secretary of the Administrative
Agent, and (b) with respect to the Servicer, the President, any Vice President,
the Treasurer, any Assistant Treasurer, the Secretary, and any Assistant
Secretary of the Servicer.

“Automotive Lease Guide” means the publication of such name, which includes
residual factors, or any successor publication.

“Available Funds” means, for any Payment Date and the related Collection Period,
the sum of the following amounts: (i) SUBI Collections, (ii) Advances and
(iii) in the case of an Optional Purchase, the Optional Purchase Price.

 

   4    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Available Funds Shortfall Amount” means, for any Payment Date and the related
Collection Period, the amount, if any, by which Available Funds are less than
the sum of (a) the Servicer Monthly Payment and (b) the amount necessary to make
the distributions in clauses (ii) and (iii) of Section 8.04(a) of the Indenture,
except that the Principal Distribution Amount rather than the Monthly Principal
Distributable Amount shall be used for purposes of clause (iii).

“Available Principal Distribution Amount” means, for any Payment Date and the
related Collection Period, an amount equal to the excess, if any, of (a) the sum
of (i) Available Funds remaining after the Servicer has been paid the Servicer
Monthly Payment and (ii) the Reserve Account Draw Amount over (b) accrued
interest paid on the Notes on such Payment Date.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq.

“Base Residual” means the lowest of (i) the Contract Residual, (ii) the ALG
Residual, and (iii) the MRM Residual.

“Basic Documents” means the Servicing Agreement, the SUBI Trust Agreement, the
Trust Agreement, the Trust Administration Agreement, the Indenture, the SUBI
Certificate Transfer Agreement, the Trust SUBI Certificate Transfer Agreement,
the Asset Representations Review Agreement, the Underwriting Agreement, this
Agreement of Definitions, the 2017-B SUBI Certificate and the Securities.

“Basic Servicing Agreement” means the servicing agreement, dated as of March 1,
1999, as amended by the First Amendment to Servicing Agreement, dated as of
January 3, 2001, among the Titling Trust, the UTI Beneficiary, and the Servicer.

“Beneficiaries” means, collectively, the Related Beneficiaries of all
Sub-Trusts, and “Beneficiary” means any of such Beneficiaries.

“Benefit Plan Investor” means (i) an “employee benefit plan” as defined in
Section 3(3) of ERISA, that is subject to Title I of ERISA, (ii) a “plan” as
defined in Section 4975(e)(1) of the Code, that is subject to Section 4975 of
the Code, or (iii) an entity deemed to hold the “plan assets” (within the
meaning of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA)
of any of the foregoing.

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.09 of the Indenture.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in New York, New York, Wilmington, Delaware, Irving, Texas,
Franklin, Tennessee, or the city and state where the Corporate Trust Office is
located are authorized or obligated by law, executive order or government decree
to be closed.

“Calculation Agent” means, with respect to the determination of the Interest
Rate of the Floating Rate Notes, U.S. Bank, acting in such capacity under the
Indenture (including any permitted successor or replacement calculation agent
designated from time to time pursuant to the Indenture).

 

   5    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Casualty Termination” as of any date means any Lease that has been terminated
prior to its Maturity Date if the related Leased Vehicle has been lost, stolen
or damaged beyond economic repair.

“Certificate Balance” means, as of any date, the aggregate principal amount of
the Trust Certificates as of such date.

“Certificate Distribution Account” means the account established pursuant to
Section 5.01(a) to the Trust Agreement.

“Certificate Distribution Amount” means, as of any Payment Date, the amount
being distributed to the Trust Certificateholders on such Payment Date.

“Certificate Factor” means, with respect to the Trust Certificates on any
Payment Date, the seven digit decimal equivalent of a fraction, the numerator of
which is the Certificate Balance on such Payment Date (after giving effect to
any payment of principal on such Payment Date), and the denominator of which is
the Certificate Balance on the Closing Date.

“Certificate of Title” has the meaning set forth in the Titling Trust Agreement.

“Certificate of Trust” means the Certificate of Trust filed for the Issuing
Entity pursuant to Section 3810(a) of the Statutory Trust Statute.

“Certificate Register” and “Certificate Registrar” mean the register mentioned
in and the registrar appointed pursuant to Section 3.04 of the Trust Agreement.

“Claims” means all liabilities, claims and expenses (including reasonable legal
and other professional fees and expenses).

“Class” means a group of Notes the form of which is identical except for
variation in denomination, principal amount or owner, and references to “each
Class” means each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes, and the Class A-4 Notes.

“Class A-1 Interest Rate” means 1.32000% per annum (computed on the basis of the
actual number of days elapsed, but assuming a 360-day year).

“Class A-1 Note Balance” means, as of any date, the Initial Class A-1 Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-1 Notes.

“Class A-1 Noteholder” means, as of any date, the Person in whose name a
Class A-1 Note is registered on the Note Register on such date.

“Class A-1 Notes” has the meaning set forth in Recital H hereof.

“Class A-2 Notes” has the meaning set forth in Recital H hereof.

“Class A-2a Interest Rate” means 1.83% per annum (computed on the basis of a
360-day year of twelve 30-day months).

 

   6    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Class A-2a Note Balance” means, as of any date, the Initial Class A-2a Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-2a Notes.

“Class A-2a Noteholder” means, as of any date, the Person in whose name a
Class A-2a Note is registered on the Note Register on such date.

“Class A-2a Notes” has the meaning set forth in Recital H hereof.

“Class A-2b Interest Rate” means LIBOR + 0.21% per annum (computed on the basis
of the actual number of days elapsed, but assuming a 360-day year); provided,
however, if the sum of LIBOR + 0.21% is less than 0.00% for any Accrual Period,
then the Class A-2b Interest Rate for such Accrual Period will be deemed to be
0.00%.

“Class A-2b Note Balance” means, as of any date, the Initial Class A-2b Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-2b Notes.

“Class A-2b Noteholder” means, as of any date, the Person in whose name a
Class A-2b Note is registered on the Note Register on such date.

“Class A-2b Notes” has the meaning set forth in Recital H hereof.

“Class A-3 Interest Rate” means 2.05% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-3 Note Balance” means, as of any date, the Initial Class A-3 Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-3 Notes.

“Class A-3 Noteholder” means, as of any date, the Person in whose name a
Class A-3 Note is registered on the Note Register on such date.

“Class A-3 Notes” has the meaning set forth in Recital H hereof.

“Class A-4 Interest Rate” means 2.17% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-4 Note Balance” means, as of any date, the Initial Class A-4 Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-4 Notes.

“Class A-4 Noteholder” means, as of any date, the Person in whose name a
Class A-4 Note is registered on the Note Register on such date.

“Class A-4 Notes” has the meaning set forth in Recital H hereof.

“Class Balance” means, as of any date, the Class A-1 Note Balance, the
Class A-2a Note Balance, the Class A-2b Note Balance, the Class A-3 Note
Balance, or the Class A-4 Note Balance, as applicable.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.

 

   7    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Clearing Agency Participant” means a broker, dealer, bank, or other financial
institution or other Person for which from time to time a Clearing Agency
effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

“Closing Date” means October 10, 2017.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in the Granting Clause of the Indenture.

“Collection Account” means, with respect to any Sub-Trust, the account created,
designated and maintained as such pursuant to Section 4.02 of the Titling Trust
Agreement.

“Collection Period” has the meaning set forth in the Basic Servicing Agreement.

“Commission” means the Securities and Exchange Commission.

“Contingent and Excess Liability Insurance Policy” has the meaning set forth in
the Basic Servicing Agreement.

“Contract Residual” means, with respect to any Lease, the residual value of the
related Leased Vehicle at the Maturity Date as established or assigned by the
Servicer at the time of origination of such Lease in accordance with its
Customary Servicing Practices for the purpose of determining the Monthly Payment
or at the date the Lease was terminated by the Lessee.

“Corporate Trust Office” means the office of the Indenture Trustee at which at
any particular time its corporate trust business shall be administered, which
office at the date of the execution of the Indenture is located at: (i) for note
transfer or surrender purposes, U.S. Bank National Association, 111 Fillmore
Avenue, St. Paul, Minnesota 55107, Attention: Bondholder Services, and (ii) for
all other purposes, 190 South LaSalle Street, 7th Floor, Chicago, Illinois
60603; or at such other address as the Indenture Trustee may designate from time
to time by notice to the Noteholders and the Issuing Entity, or the principal
corporate trust office of any successor Indenture Trustee (the address of which
the successor Indenture Trustee shall notify the Noteholders and the Issuing
Entity).

“Co-Trustee” has the meaning set forth in the Basic Servicing Agreement.

“Credit and Collection Policy” has the meaning set forth in the Basic Servicing
Agreement.

“CRR” means Regulation (EU) No. 575/2013 of June 26, 2013 on prudential
requirements for credit institutions and investment firms.

“Customary Servicing Practices” means the customary practices of the Servicer
with respect to Leased Vehicles and Leases held by the Titling Trust, without
regard to whether such Leased Vehicles and Leases have been identified and
allocated into a portfolio of Trust Assets allocated to the 2017-B SUBI or any
Other SUBI, as such practices may be changed from time to time.

 

   8    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Cutoff Date” means the close of business on August 31, 2017.

“Dealer” has the meaning set forth in the Titling Trust Agreement.

“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Indenture Default.

“Defaulted Lease” means any Lease that (a) by its terms, is delinquent more than
120 days or (b) by its terms is delinquent less than 120 days and the Servicer
has (i) determined, in accordance with the Credit and Collection Policy, that
eventual payment in full is unlikely or (ii) repossessed the related Leased
Vehicle (including, but not limited to, as a result of the Lessee’s failure to
maintain insurance coverage required by the Lease, the failure of the Lessee to
timely or properly perform any obligation under the Lease, or any other act by
the Lessee constituting a default under applicable law).

“Defaulted Vehicle” means the Leased Vehicle related to a Defaulted Lease.

“Definitive Note” means a definitive fully registered Note.

“Delaware Trustee” means Wilmington Trust Company, a Delaware corporation with
trust powers, not in its individual capacity but solely in its capacity as
Delaware Trustee of the Titling Trust and NILT Trust.

“Delinquency Percentage” means, for any Payment Date and the related Collection
Period, an amount equal to the ratio (expressed as a percentage) of (i) the
aggregate Principal Balance of all 60-Day Delinquent Leases as of the last day
of such Collection Period to (ii) the Pool Balance as of the last day of such
Collection Period.

“Delinquency Trigger” means, 4.40% for any Payment Date and the related
Collection Period.

“Deposit Date” means, with respect to a Payment Date or Redemption Date, the
close of business on the day immediately preceding such Payment Date or
Redemption Date, as the case may be.

“Depositor” means NALL II.

“Depositor’s Formation Documents” means the Certificate of Formation of Nissan
Auto Leasing LLC II, dated as of October 24, 2001 and the Limited Liability
Company Agreement of Nissan Auto Leasing LLC II, dated as of October 29, 2001.

“Depository Agreement” means the agreement among the Issuing Entity, the
Indenture Trustee and DTC, as the initial Clearing Agency, dated as of the
Closing Date, substantially in the form of Exhibit B to the Indenture.

“Designated LIBOR Page” means the display on Reuters Screen LIBOR01 Page or any
successor service or any page as may replace the designated page on that service
or any successor service that displays London interbank rates of major banks for
U.S. dollars.

 

   9    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Disposition Expenses” means reasonable out-of-pocket expenses incurred by the
Servicer in connection with the sale at auction or other disposition of a Leased
Vehicle by the Servicer.

“Distribution Statement” has the meaning set forth in Section 5.02(c) of the
Trust Agreement.

“Domestic Corporation” means an entity that is treated as a corporation for U.S.
federal income tax purposes and is a United States person under
Section 7701(a)(30) of the Code.

“DTC” means The Depository Trust Company.

“Early Termination Charge” means, with respect to any 2017-B Lease that is
terminated prior to its Maturity Date, an amount equal to the lesser of (a) the
present value (discounted at the implicit rate of such 2017-B Lease) of all
remaining Monthly Payments and (b) the excess, if any, of the adjusted 2017-B
Lease balance over the related 2017-B Vehicle’s fair market wholesale value in
accordance with accepted practices in the automobile industry (or by written
agreement between the Servicer, on behalf of the Titling Trust, and the Lessee).

“Early Termination Purchase Option Price” means, with respect to any 2017-B
Lease that is terminated prior to its Maturity Date, the amount paid by the
related Lessee or a Dealer to purchase the related 2017-B Vehicle.

“Eligible Account” means an account maintained with a depository institution or
trust company having the Required Deposit Rating.

“Employee Benefit Plan” means any “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA subject to Title IV of ERISA, maintained or
sponsored by the Servicer or any of its ERISA Affiliates.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Servicer within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“EU Retention Rules” means (a) Part Five (Articles 404-410) of the CRR, together
with the related implementing technical standards (Commission Implementing
Regulation (EU) No 602/2014 of June 4, 2014) and regulatory technical standards
(Commission Delegated Regulation (EU) No 625/2014 of March 13, 2014) and any
related regulatory guidance, (b) Section 5 of Chapter III (Articles 50-56) of
the AIFM Regulation, implementing Article 17 of EU Directive 2011/61/EU of
June 8, 2011 on Alternative Investment Fund Managers, together with any related
regulatory guidance or technical standards, and (c) Chapter VIII of Title I
(Articles 254-257) of the Solvency II Regulation, implementing Article 135(2) of
EU Directive 2009/138/EC of November 25, 2009 on the taking up and pursuit of
the business of insurance and reinsurance, as amended by EU Directive 2014/51/EU
of April 16, 2014, together with any related regulatory guidance or technical
standards, in each case as implemented on the Closing Date.

 

   10    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Excess Amounts” means, as of any Payment Date, the amount remaining in the
2017-B SUBI Collection Account after the distributions provided for in clause
(iii) of Section 8.04(a) of the Indenture have been made.

“Excess Mileage and Excess Wear and Tear Charges” means, with respect to any
2017-B Lease or 2017-B Vehicle, any applicable charge for excess mileage or
excess wear and tear.

“Exchange Act” means the Securities Exchange Act of 1934.

“Executive Officer” means, with respect to any (i) corporation or depository
institution, the Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer, President, Executive Vice President, any Vice President, the
Secretary, or the Treasurer of such corporation or depository institution, and
(ii) partnership, any general partner thereof.

“Expenses” means all liabilities, obligations, losses, damages, taxes, claims,
actions and suits, and any and all reasonable costs, expenses, and disbursements
(including reasonable legal fees and expenses and the costs of enforcing an
indemnifying party’s obligations) of any kind and nature whatsoever.

“Extended Lease” means any Lease that has had its original Maturity Date
extended by the Servicer.

“Extension Fee” means, with respect to any Extended Lease, any payment required
to be made by the Lessee in connection with the extension of such Lease.

“Fitch” means Fitch Ratings, Inc.

“Fixed Rate Note” means any Class A-1 Note, Class A-2a Note, Class A-3 Note or
Class A-4 Note.

“Floating Rate Note” means any Class A-2b Note.

“Force Majeure Event” has the meaning set forth in the Basic Servicing
Agreement.

“Grant” means to mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create and grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture, and, with respect to the Collateral or any other agreement or
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

   11    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Grantor” has the meaning set forth in the preamble to the Titling Trust
Agreement.

“Holder” has the meaning set forth in the Titling Trust Agreement.

“Indemnified Parties” has the meaning set forth in Section 8.01(a) to the Trust
Agreement.

“Indenture” means the indenture, dated as of October 10, 2017, between the
Issuing Entity and the Indenture Trustee.

“Indenture Default” has the meaning set forth in Section 5.01 of the Indenture.

“Indenture Trustee” means U.S. Bank, as Indenture Trustee under the Indenture.

“Independent” means, when used with respect to any specified Person, that such
Person (i) is in fact independent of the Issuing Entity, any other obligor upon
the Notes, the Administrative Agent and any Affiliate of any of the foregoing
Persons, (ii) does not have any direct financial interest or any material
indirect financial interest in the Issuing Entity, any such other obligor, the
Administrative Agent or any Affiliate of any of the foregoing Persons and
(iii) is not connected with the Issuing Entity, any such other obligor, the
Administrative Agent or any Affiliate of any of the foregoing Persons as an
officer, employee, promoter, underwriter, trustee, partner, director, or Person
performing similar functions.

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.01(b) of the Indenture, made by
an Independent appraiser or other expert appointed by a Trust Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Indenture and that the signer is Independent within the
meaning thereof.

“Independent Manager” means an individual who was not at any time during the
preceding five years (i) a director (other than during his tenure as an
Independent Manager of the Depositor or for one or more affiliates of the
Depositor), officer, employee or affiliate of the Depositor or any of its
affiliates (other than any limited purpose or special purpose corporation or
limited liability company similar to the Depositor), (ii) a person related to
any officer or director of any affiliate of the Depositor (other than any
limited purpose or special purpose corporation or limited liability company
similar to the Depositor), (iii) a direct or indirect holder of one or more than
5% of any voting securities of any affiliate of the Depositor, (iv) a person
related to a direct or indirect holder of 5% or more of the any voting
securities of any Affiliate of the Depositor, (v) a material creditor, material
supplier, family member, manager, or contractor of the Depositor, or (vi) a
person who controls (whether directly, indirectly, or otherwise) the Depositor
or its affiliates or any material creditor, material supplier, employee,
officer, director (other than during his tenure as an Independent Manager of the
Depositor or for one or more affiliates of the Depositor), manager or material
contractor of the Depositor or its affiliates.

“Initial Class A-1 Note Balance” means $158,000,000.

“Initial Class A-2a Note Balance” means $372,000,000.

 

   12    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Initial Class A-2b Note Balance” means $248,000,000.

“Initial Class A-3 Note Balance” means $370,000,000.

“Initial Class A-4 Note Balance” means $102,000,000.

“Initial Class Balance” means the Initial Class A-1 Note Balance, the Initial
Class A-2a Note Balance, the Initial Class A-2b Note Balance, the Initial
Class A-3 Note Balance or the Initial Class A-4 Note Balance, as applicable.

“Initial Deposit Amount” means the Issuing Entity’s deposit to the Reserve
Account, on or before the Closing Date, of $7,530,181.17.

“Initial Securities Balance” means the initial principal amount of the Notes and
the Trust Certificates.

“Initial Trust Certificate Balance” means $256,036,234.59.

“Insurance Expenses” with respect to any 2017-B Vehicle, 2017-B Lease or Lessee,
means any Insurance Proceeds (i) applied to the repair of the related Leased
Vehicle, (ii) released to the related Lessee in accordance with applicable law
or the Customary Servicing Practices of the Servicer, or (iii) representing
other related expenses incurred by the Servicer not otherwise included in
Liquidation Expenses or Disposition Expenses and recoverable by the Servicer
under the SUBI Trust Agreement.

“Insurance Policy” means any insurance policy (including any self-insurance),
including any residual value insurance policy, guaranteed automobile protection
policy, comprehensive, collision, public liability, physical damage, personal
liability, contingent and excess liability, accident, health, credit, life, or
unemployment insurance or any other form of insurance or self-insurance, to the
extent such insurance policy relates to the 2017-B Vehicles or the ability of a
Lessee to make required payments with respect to the related 2017-B Lease.

“Insurance Proceeds” means, with respect to any 2017-B Vehicle, 2017-B Lease or
Lessee, recoveries paid to the Servicer, the Titling Trust or the Titling
Trustee on behalf of the Titling Trust under an Insurance Policy and any rights
thereunder or proceeds therefrom (including any self-insurance and amounts
collected from a Lessee for amounts of deductibles not covered by Insurance
Policies).

“Interest” means, as of any date, the ownership interest of a Trust
Certificateholder (including the interest of the Depositor as holder of the
Trust Certificate) in the Issuing Entity as of such date, including the right of
such Trust Certificateholder to any and all benefits to which such Trust
Certificateholder may be entitled as provided in the Trust Agreement and any
other Basic Document, together with the obligations of such Trust
Certificateholder to comply with all the terms and provisions of the Trust
Agreement and the other Basic Documents.

“Interest Determination Date” means, with respect to any Interest Period with
respect to the Floating Rate Notes, the day that is two London Business Days
prior to the related Interest Reset Date.

 

   13    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Interest Period” means the Accrual Period with respect to each Class of
Floating Rate Notes, respectively.

“Interest Rate” means the Class A-1 Interest Rate, the Class A-2a Interest Rate,
the Class A-2b Interest Rate, the Class A-3 Interest Rate, the Class A-4
Interest Rate or the Overdue Interest Rate, as applicable.

“Interest Reset Date” means, with respect to any Interest Period with respect to
the Floating Rate Notes, the first day of such Interest Period; provided that if
any Interest Reset Date would otherwise be a day that is not a Business Day,
that Interest Reset Date will be postponed to the next succeeding day that is a
Business Day, except that if that Business Day falls in the next succeeding
calendar month, such Interest Reset Date will be the immediately preceding
Business Day.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Investor” means (a) with respect to any Book-Entry Note, each related Note
Owner and (b) with respect to any Definitive Note, each related Noteholder.

“Issuing Entity” means Nissan Auto Lease Trust 2017-B, until a successor
replaces it and, thereafter, means the successor and, for purposes of any
provision contained herein, each other obligor on the Notes.

“Issuing Entity Order” or “Issuing Entity Request” means a written order or
request of the Issuing Entity signed in the name of the Issuing Entity by any
one of its Authorized Officers and delivered to the Indenture Trustee.

“Lease” means any lease contract for a Leased Vehicle assigned.

“Lease Documents” has the meaning set forth in the Basic Servicing Agreement;
provided that such definition shall refer only to lease documents related to
Leases allocated to the 2017-B Lease SUBI.

“Lease Pull-Forward” means, as of any date, any Lease that has been terminated
by the related Lessee before the related Maturity Date under NMAC’s pull-forward
program in order to allow such Lessee, among other things, (i) to enter into a
new lease contract for a new Nissan or Infiniti vehicle, or (ii) to purchase a
new Nissan or Infiniti vehicle, provided that the Lessee is not in default on
any of its obligations under the related Lease and the financing of the related
vehicle is provided by NMAC.

“Leased Vehicle” means a new or used Nissan or Infiniti automobile, sport
utility vehicle, minivan or light-duty truck, together with all accessories,
parts and additions constituting a part thereof, and all accessions thereto,
leased to a Lessee pursuant to a Lease.

“Lessee” means each Person that is a lessee under a Lease, including any Person
that executes a guarantee on behalf of such lessee; provided that such
definition shall refer only to Lessees of Leases allocated to the 2017-B SUBI.

 

   14    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Lessee Initiated Early Termination” as of any date means any Lease that has
been terminated by the related Lessee before the related Maturity Date, provided
that the Lessee is not in default.

“Lessee Partial Monthly Payment” means, in connection with the payment by a
Lessee of less than 100% of the Monthly Payment due with respect to a 2017-B
Lease, the actual amount paid by the Lessee toward such Monthly Payment.

“Lessor” means each Person that is a lessor under a Lease or assignee thereof,
including the Issuing Entity.

“Liability” means any liability or expense, including any indemnification
obligation.

“LIBOR” means, for any Interest Period, the rate for deposits in U.S. Dollars
having a maturity of one month (commencing on the related Interest Reset Date)
that appears on the Designated LIBOR Page as of 11:00 a.m. London time, on the
applicable Interest Determination Date. With respect to an Interest
Determination Date on which no rate appears on the Designated LIBOR Page, LIBOR
for the applicable Interest Determination Date will be the rate calculated by
the Calculation Agent as the arithmetic mean of at least two quotations obtained
by the Calculation Agent after requesting the principal London offices of each
of four major reference banks in the London interbank market, which may include
the Calculation Agent and its affiliates, as selected by the Calculation Agent,
to provide the Calculation Agent with its offered quotations for deposits in
U.S. Dollars for the period of one month, commencing on the second London
Business Day immediately following the applicable Interest Determination Date,
to prime banks in the London interbank market at approximately 11:00 a.m.,
London time, on such Interest Determination Date and in a principal amount that
is representative of a single transaction in U.S. Dollars in that market at that
time. If at least two such quotations are provided, LIBOR determined on the
applicable Interest Determination Date will be the arithmetic mean of the
quotations. If fewer than two quotations referred to in this paragraph are
provided, LIBOR determined on the applicable Interest Determination Date will be
the rate calculated by the Calculation Agent as the arithmetic mean of the rates
quoted at approximately 11:00 a.m., in New York, New York, on the applicable
Interest Determination Date by three major banks, which may include the
Calculation Agent and its affiliates, in New York, New York selected by the
Calculation Agent for loans in U.S. Dollars to leading European banks in a
principal amount that is representative of a single transaction in U.S. Dollars
in that market at that time. If the banks so selected by the Calculation Agent
are not quoting as mentioned in this paragraph, LIBOR for the applicable
Interest Determination Date will be LIBOR in effect on the applicable Interest
Determination Date.

“Lien” means any security interest, lien, charge, pledge, equity or encumbrance
of any kind, other than tax liens, mechanics’ liens, any liens that attach to
property by operation of law and statutory purchase liens to the extent not past
due.

“Liquidated Lease” means a Defaulted Lease that is terminated and charged off by
the Servicer prior to its Maturity Date.

“Liquidated Vehicle” means the 2017-B Vehicle related to a Liquidated Lease.

 

   15    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Liquidation Expenses” means reasonable out-of-pocket expenses incurred by the
Servicer in connection with the attempted realization of the full amounts due or
to become due under any Liquidated Lease, including expenses of any collection
effort (whether or not resulting in a lawsuit against the Lessee under such
Lease) or other expenses incurred prior to repossession, recovery or return of
the Liquidated Vehicle, expenses incurred in connection with the sale or other
disposition of a Liquidated Vehicle that has been repossessed or recovered or
has reached its Maturity Date, expenses incurred in connection with making
claims under any related Insurance Policy and expenses incurred in connection
with making claims for any Liquidation Expenses.

“Liquidation Proceeds” will mean the gross amount received by the Servicer in
connection with the attempted realization of the full amounts due or to become
due under any Lease and of the Base Residual of the Leased Vehicle, whether from
the sale or other disposition of the related Leased Vehicle (irrespective of
whether or not such proceeds exceed the related Base Residual), the proceeds of
any repossession, recovery or collection effort, the proceeds of recourse or
similar payments payable under the related dealer agreement, receipt of
insurance proceeds and application of the related security deposit and the
proceeds of any disposition fees or other related proceeds.

“London Business Day” means any day on which dealings in deposits in U.S.
Dollars are transacted in the London interbank market.

“Majority Interest” means Notes, Trust Certificates or Securities, as the case
may be, evidencing a majority of the Outstanding Amount of the related Notes,
Trust Certificates or Securities, except that, except as otherwise provided in
the Basic Documents, Securities owned by the Issuing Entity, the Depositor, the
Servicer (so long as NMAC or an Affiliate is the Servicer) or any of their
respective Affiliates will not be included in such determination for the purpose
of making requests, demands, authorizations, directions, notices, consents or
other action under the Basic Documents.

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on (i) the financial condition or operations of such Person and its
Affiliates, taken as one enterprise, (ii) the ability of such Person to perform
its material obligations under any of the Basic Documents to which such Person
is a party, (iii) the legality, validity or enforceability of any material
provision of the Basic Documents to which such Person is a party, (iv) the
2017-B SUBI Certificate’s beneficial interest in all or any significant portion
of the 2017-B SUBI Assets or the Indenture Trustee’s security interest in the
2017-B SUBI Certificate and all or any significant portion of the 2017-B SUBI
Assets, or (v) the collectibility or the credit worthiness of all or any
significant portion of the 2017-B Leases and the 2017-B Vehicles, other than, in
the case of clauses (i) through (v), such Material Adverse Effect which are the
direct result of actions or omissions of the party seeking relief under any of
the Basic Documents in connection therewith.

“Matured Vehicle” as of any date means any Leased Vehicle the related Lease of
which has reached its Maturity Date or has been terminated in connection with a
Lessee Initiated Early Termination (and the Lessee is not in default under such
Lease) or in connection with a Casualty Termination, which Leased Vehicle has
been returned to the Servicer on behalf of the Titling Trust, if applicable.

 

   16    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Maturity Date” means, with respect to any Lease, the date on which such Lease
is scheduled to terminate as set forth in the such Lease at its date of
origination or, in the case of an Extended Lease, the revised termination date.

“Monthly Early Termination Sale Proceeds” means, with respect to a Collection
Period, all (i) amounts paid by Lessees or Dealers with respect to Early
Termination Purchase Option Price payments during such Collection Period and
(ii) Net Auction Proceeds received by the Servicer in such Collection Period for
2017-B Vehicles with respect to which the related 2017-B Lease was terminated
and which were sold in such Collection Period on or after the termination of the
related 2017-B Leases prior to their respective Maturity Dates, reduced by
amounts required to be remitted to the related Lessees under applicable law.

“Monthly Payment Advance” means, with respect to any 2017-B Lease and any
Collection Period, an amount equal to the difference between the Monthly Payment
due and the Lessee Partial Monthly Payment.

“Monthly Payment” means, with respect to any Lease, the amount of each fixed
monthly payment payable to the Lessor in accordance with the terms thereof, net
of any portion of such fixed monthly payment that represents an Administrative
Charge.

“Monthly Principal Distributable Amount” means, for any Payment Date and the
related Collection Period, an amount equal to (a) the lesser of (i) the
Principal Distribution Amount and (ii) the Available Principal Distribution
Amount or (b) after the occurrence of an Indenture Default that results in
acceleration of the Notes, unless and until such acceleration has been
rescinded, the aggregate Outstanding Amount of the Notes.

“Monthly Remittance Condition” has the meaning set forth in Section 8.03(c) of
the 2017-B Servicing Supplement.

“Monthly Scheduled Termination Sale Proceeds” means, with respect to a
Collection Period, all (i) amounts paid by Lessees or Dealers in the event that
either the Lessee or a Dealer elects to purchase a 2017-B Vehicle for its
Contract Residual following a termination of the related 2017-B Lease at its
Maturity Date and (ii) Net Auction Proceeds received by the Servicer in such
Collection Period for 2017-B Vehicles which matured and were sold in such
Collection Period on or after the termination of the related 2017-B Leases at
their respective Maturity Dates plus all Net Insurance Proceeds, reduced by
amounts required to be remitted to the related Lessees under applicable law.

“Moody’s” means Moody’s Investors Service, Inc.

“MRM Residual” means, with respect to any Lease, the expected value of the
related Leased Vehicle at the related Maturity Date calculated by using a
residual value estimate produced by Automotive Lease Guide in September 2017 as
a “mark-to-market” value (assuming that the vehicle is in “average” condition
rather than “clean” condition) based on the “Maximum Residualizable MSRP,” which
consists of the MSRP of the typically equipped vehicle and value adding options,
giving only partial credit or no credit for those options that add little or no
value to the resale price of the vehicle.

 

   17    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“MSRP” means, with respect to any Leased Vehicle, the manufacturer’s suggested
retail price.

“NALL II” means Nissan Auto Leasing LLC II, a Delaware limited liability
company.

“Net Auction Proceeds” means Auction Proceeds net of related Disposition
Expenses and, in the case of a Matured Vehicle, any outstanding Sales Proceeds
Advance.

“Net Insurance Proceeds” means Insurance Proceeds net of related Insurance
Expenses.

“Net Liquidation Proceeds” means the Liquidation Proceeds net of related
Liquidation Expenses.

“NILT, Inc.” means NILT, Inc., a Delaware corporation.

“NILT Trust” means NILT Trust, a Delaware statutory trust.

“NMAC” means Nissan Motor Acceptance Corporation, a California corporation.

“Note” or “Notes” means a Class A-1 Note, a Class A-2 Note, a Class A-3 Note or
a Class A-4 Note, as the context may require.

“Note Balance” means the sum of the Class A-1 Note Balance, the Class A-2a Note
Balance, the Class A-2b Note Balance, the Class A-3 Note Balance and the
Class A-4 Note Balance.

“Note Distribution Account” means the trust account established by the
Depositor, on behalf of the Issuing Entity pursuant to Section 8.02(c) of the
Indenture, into which amounts released from the 2017-B SUBI Collection Account
and the Reserve Account for distribution to Noteholders shall be deposited and
from which all distributions to Noteholders shall be made.

“Note Distribution Amount” means, as of any Payment Date, the amount being
distributed to the Noteholders on such Payment Date.

“Note Factor” means, with respect to any Class on any Payment Date, the seven
digit decimal equivalent of a fraction the numerator of which is the
Class Balance for such Class on such Payment Date (after giving effect to any
payment of principal on such Payment Date) and the denominator of which is the
related Initial Class Balance.

“Note Final Scheduled Payment Date” means, with respect to (i) a Class A-1 Note,
October 15, 2018, (ii) a Class A-2a Note, December 16, 2019, (iii) a Class A-2b
Note, December 16, 2019, (iv) a Class A-3 Note, September 15, 2020 and (v) a
Class A-4 Note, December 15, 2021.

 

   18    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Noteholder” means, as of any date, the Person in whose name a Class A-1 Note,
Class A-2 Note, Class A-3 or a Class A-4 Note is registered on the Note Register
on such date, as the context may require.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

“Note Register” and “Note Registrar” have the respective meanings set forth in
Section 2.04 of the Indenture.

“Officer’s Certificate” means (a) with respect to the Issuing Entity, a
certificate signed by an Authorized Officer of the Issuing Entity, under the
circumstances described in, and otherwise complying with, the applicable
requirements of Section 11.01 of the Indenture, and delivered to, the Indenture
Trustee, and (b) with respect to the Servicer, a certificate signed by an
Authorized Officer or the Servicer, under the circumstances described in, and
otherwise complying with, the applicable requirements of Sections 8.09 and 8.11
of the 2017-B Servicing Supplement.

“Opinion of Counsel” in relation to the Trust Agreement, means one or more
written opinions of counsel who may, except as otherwise expressly provided in
the Trust Agreement, be employees of or counsel to the Depositor, the
Administrative Agent, or any of their respective Affiliates, and which opinion
shall be addressed to and in form and substance satisfactory to the Owner
Trustee. In relation to the Indenture, “Opinion of Counsel” means one or more
written opinions of counsel who may, except as otherwise expressly provided in
the Indenture, be employees of or counsel to the Issuing Entity or the
Administrative Agent, and who shall be satisfactory to the Indenture Trustee,
and which opinion or opinions shall be addressed to the Indenture Trustee,
comply with any applicable requirements of Section 11.01 of the Indenture, and
be in form and substance satisfactory to the Indenture Trustee.

“Optimal Principal Distributable Amount” means, for any Payment Date and the
related Collection Period, an amount equal to the sum of the following amounts:

(i) for each 2017-B Vehicle for which the related 2017-B Lease did not terminate
during such Collection Period, the difference between the Securitization Value
of such 2017-B Lease at the beginning and at the end of such Collection Period;

(ii) for each 2017-B Vehicle for which the related 2017-B Lease reached its
Maturity Date during such Collection Period, the Securitization Value of such
2017-B Lease as of such Maturity Date;

(iii) for each 2017-B Vehicle purchased by the Servicer before its Maturity Date
during such Collection Period, the Repurchase Payment with respect to the
related 2017-B Lease; and

 

   19    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

(iv) for each 2017-B Lease terminated prior to its Maturity Date that becomes a
Defaulted Lease during such Collection Period or is terminated by the related
Lessee or the Servicer during such Collection Period pursuant to a Lessee
Initiated Early Termination or a Casualty Termination, the Securitization Value
of the related 2017-B Lease as of the effective date of termination of such
2017-B Lease.

“Optional Purchase” has the meaning set forth in Section 9.03 of the Trust
Agreement.

“Optional Purchase Price” has the meaning set forth in Section 9.03 of the Trust
Agreement.

“Other SUBI” means any SUBI other than a 2017-B SUBI.

“Outstanding” means, as of any date, all Notes (or all Notes of an applicable
Class), all Trust Certificates or all Securities, as the case may be,
theretofore authenticated and delivered under the Indenture and/or the Trust
Agreement, as applicable, except:

(i) Notes (or Notes of an applicable Class) theretofore cancelled by the Note
Registrar or delivered to the Note Registrar for cancellation or Trust
Certificates theretofore cancelled by the Certificate Registrar or delivered to
the Certificate Registrar for cancellation;

(ii) Notes (or Notes of an applicable Class) or portions thereof the payment for
which money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the related Noteholders
(provided, however, that if such Notes are to be redeemed pursuant to an
Optional Purchase, notice of such redemption has been duly given pursuant to the
Indenture or provision therefor, satisfactory to the Indenture Trustee, has been
made) or Trust Certificates or portions thereof the payment for which money in
the necessary amount has been theretofore deposited with the Indenture Trustee,
the Owner Trustee or any Paying Agent in trust for the related Trust
Certificateholders (provided, however, that if the principal with respect to
such Trust Certificates will be paid pursuant to an Optional Purchase, notice of
such payment has been duly given pursuant to the Trust Agreement or provision
therefor, satisfactory to the Owner Trustee); and

(iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser or Trust
Certificates in exchange for or in lieu of other Trust Certificates that have
been authenticated and delivered pursuant to the Trust Agreement unless proof
satisfactory to the Owner Trustee is presented that any such Trust Certificates
are held by a bona fide purchaser, to the extent that the Trust Certificates are
transferable;

 

   20    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

provided, that, unless otherwise specified in the Indenture, with respect to the
Notes, or the Trust Agreement, with respect to the Trust Certificates, or in
another Basic Document, in determining whether Noteholders or Trust
Certificateholders holding the requisite Outstanding Amount have given any
request, demand, authorization, direction, notice, consent, or other action
hereunder or under any Basic Document, Notes or Trust Certificates owned by the
Issuing Entity, the Depositor, the Servicer (so long as NMAC or an Affiliate
thereof is the Servicer) or any of their respective Affiliates shall be
disregarded and deemed not to be Outstanding, unless all such Notes or Trust
Certificates Outstanding are owned by the Issuing Entity, the Depositor, the
Servicer (so long as NMAC or an Affiliate thereof is the Servicer), or any of
their respective Affiliates; provided, further, that, in determining whether the
Indenture Trustee or the Owner Trustee, as applicable, shall be protected in
relying upon any such request, demand, authorization, direction, notice,
consent, or waiver, only Notes or Trust Certificates, as applicable, that a
Responsible Officer knows to be so owned shall be so disregarded. Notes or Trust
Certificates so owned that have been pledged in good faith may be regarded as
Outstanding if the pledgee thereof establishes to the satisfaction of the
Indenture Trustee or the Owner Trustee, as the case may be, such pledgee’s right
so to act with respect to such Notes or such Trust Certificates and that such
pledgee is not the Issuing Entity, the Depositor, the Administrative Agent, or
any of their respective Affiliates.

“Outstanding Amount” means, as of any date, the aggregate principal amount of
the applicable Notes or Certificates Outstanding on the Closing, as applicable,
reduced by all payments of principal made in respect thereof on or prior to such
date.

“Overdue Interest Rate” means, with respect to any Class, the Interest Rate
applicable to such Class.

“Owner Corporate Trust Office” means the principal office of the Owner Trustee
at which at any particular time its corporate trust business shall be
administered, which office at the date of the execution of this Agreement of
Definitions is located at Wilmington Trust, National Association, Rodney Square
North, 1100 N. Market Street, Wilmington, Delaware 19890; or at such other
address as the Owner Trustee may designate from time to time by notice to the
Trust Certificateholders and the Indenture Trustee, or the principal corporate
trust office of any successor Owner Trustee (the address of which the successor
Owner Trustee shall notify the Trust Certificateholders and the Indenture
Trustee).

“Owner Trust Estate” means the property of the Issuing Entity, including (i) the
2017-B SUBI Certificate, evidencing a 100% beneficial interest in the 2017-B
SUBI Assets, including the right to payments thereunder after the Cutoff Date
from certain amounts in respect of the 2017-B Leases and received from the sale
or other disposition of the 2017-B Vehicles, including the rights of the Issuing
Entity to the funds on deposit from time to time in the 2017-B SUBI Collection
Account (but excluding amounts retained by the Servicer in the form of
Liquidation Expenses, Disposition Expenses, Insurance Expenses, and other
related expenses incurred by the Servicer not otherwise included in Liquidation
Expenses, Disposition Expenses or Insurance Expenses and permitted to be
retained by the Servicer under the Basic Documents), and investment earnings,
net of losses and investment expenses, on amounts on deposit in the 2017-B SUBI
Collection Account, (ii) the rights of the Issuing Entity to the funds on
deposit from time to time in the Reserve Account and any amounts deposited
therein, including investment

 

   21    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

earnings, net of losses and investment expenses, on amounts on deposit therein,
(iii) the rights of the Issuing Entity to the funds on deposit from time to time
in the Note Distribution Account and any other account or accounts established
pursuant to the Indenture and all cash, investment property and other property
from time to time deposited therein or credited thereto and all proceeds
thereof, (iv) the rights of the Depositor, as transferee, under the SUBI
Certificate Transfer Agreement, (v) the rights of the Issuing Entity, as
transferee, under the Trust SUBI Certificate Transfer Agreement, (vi) the rights
of the Issuing Entity as a third-party beneficiary of the Servicing Agreement,
to the extent relating to the 2017-B SUBI Assets, including rights to certain
Advances, and the SUBI Trust Agreement, and (vii) all proceeds, accounts, money,
general intangibles, instruments, chattel paper, goods, investment property,
securities, deposit accounts and other property consisting of, arising from or
relating to the foregoing.

“Owner Trustee” means Wilmington Trust, National Association, a national banking
association with trust powers, as trustee of the Issuing Entity under the Trust
Agreement.

“Paying Agent” means, (i) under the Indenture, U.S. Bank, as Indenture Trustee,
or any other Person that meets the eligibility standards for the Indenture
Trustee set forth in Section 6.11 of the Indenture and is authorized by the
Issuing Entity to make the payments to and distributions from the Note
Distribution Account, including the payment of principal of or interest on the
Notes on behalf of the Issuing Entity, and (ii) under the Trust Agreement, any
paying agent or co-paying agent appointed pursuant to Section 3.09 of the of the
Trust Agreement and shall initially be U.S. Bank.

“Payment Ahead” has the meaning set forth in the Titling Trust Agreement.

“Payment Date” means the 15th day of each month, or if such day is not a
Business Day, then the next succeeding Business Day, beginning on October 16,
2017.

“Payment Date Advance Reimbursement” has the meaning set forth in
Section 8.03(a)(iii)(A) of the 2017-B Servicing Supplement.

“Payment Date Certificate” has the meaning set forth in Section 8.03(a) of the
Indenture.

“Payoff” means amounts paid to the Servicer to purchase a 2017-B Vehicle.

“Permitted Investments” has the meaning set forth in the Titling Trust
Agreement.

“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization, or government, or any
agency or political subdivision thereof.

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA
whether or not subject to Title I of ERISA, a “plan” as defined in Section 4975
of the Code, or an entity deemed to hold plan assets of the foregoing.

“Plan Fiduciary” means any fiduciary purchasing the Notes on behalf of a Benefit
Plan Investor.

 

   22    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.05 of the Indenture in lieu of a mutilated,
destroyed, lost or stolen Note shall be deemed to evidence the same debt as the
mutilated, destroyed, lost or stolen Note.

“Principal Carryover Shortfall” means, as of the close of business on any
Payment Date, the excess, if any, of the Principal Distribution Amount over the
Monthly Principal Distributable Amount.

“Principal Distribution Amount” means, for any Payment Date, the aggregate
amount of principal payable on the Securities, equal to the sum of (i) the
Optimal Principal Distributable Amount and (ii) any Principal Carryover
Shortfall as of the preceding Payment Date; provided, however, that on or after
the Note Final Scheduled Payment Date for any Class of Notes and so long as no
Indenture Default has been declared, the Principal Distribution Amount shall
equal, until the Class Balance of such Class is reduced to zero, the greater of
(i) such Class Balance and (ii) the sum of (A) the Optimal Principal
Distributable Amount and (B) any Principal Carryover Shortfall as of the
preceding Payment Date. Notwithstanding the foregoing, the Principal
Distribution Amount shall not exceed the outstanding Securities Balance and the
aggregate amount of principal paid in respect of a Class shall not exceed the
related Initial Class Balance.

“Proceeding” has the meaning set forth in the Titling Trust Agreement.

“Public ABS Transaction” means any publicly registered issuance of securities
backed by (i) a certificate representing the beneficial interest in a pool of
vehicle leases originated in the United States for a lessee with a United States
address and the related leased vehicles or (ii) motor vehicle retail installment
contracts originated in the United States and, for both clause (i) and (ii), for
which NALL II, or any United States Affiliate thereof, acts as a depositor.

“Pull-Forward Payment” means, with respect to any Lease Pull-Forward, the
Monthly Payments not yet due with respect to that Lease.

“Rated Securities” has the meaning set forth in the Titling Trust Agreement.

“Rating Agency” means, with respect to the 2017-B SUBI, as of any date, any of
the nationally recognized statistical rating organizations that has been
requested by NMAC or one of its Affiliates to rate any Class of Notes and that
is rating such Class of Notes on such date.

“Rating Agency Condition” means, with respect to any event or action and each
Rating Agency, either (a) written confirmation (which may be in the form of a
letter, a press release or other publication, or a change in such Rating
Agency’s published ratings criteria to this effect) by such Rating Agency that
the occurrence of such event or action will not cause it to downgrade, qualify
or withdraw its rating assigned to the Notes or (b) that such Rating Agency
shall have been given notice of such event or action at least ten (10) days
prior to such event (or, if ten (10) days’ advance notice is impracticable, as
much advance notice as is practicable) and such Rating Agency shall not have
issued any written notice that the occurrence of such event will cause it to
downgrade, qualify or withdraw its rating assigned to the Notes. Notwithstanding
the foregoing, no Rating Agency has any duty to review any notice given with
respect to any

 

   23    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

event or action, and it is understood that such Rating Agency may not actually
review notices received by it prior to or after the expiration of the notice
period described in (b) above. Further, each Rating Agency retains the right to
downgrade, qualify or withdraw its rating assigned to all or any of the Notes at
any time in its sole judgment even if the Rating Agency Condition with respect
to an event or action had been previously satisfied pursuant to clause (a) or
clause (b) above.

“Reallocation Payment” means the payment deposited by the UTI Beneficiary to the
2017-B SUBI Collection Account in connection with any reallocation of a Matured
Vehicle or a Defaulted Vehicle from the 2017-B SUBI to the UTI pursuant to
Section 8.02(c) of the 2017-B Servicing Supplement, which shall be in an amount
equal to the Net Liquidation Proceeds for such Matured Vehicle or Defaulted
Vehicle.

“Record Date” means, with respect to any Payment Date, the close of business on
the day immediately preceding such Payment Date or Redemption Date, as the case
may be.

“Recoveries” means, with respect to a Collection Period, the sum of all amounts
received (net of taxes) with respect to all 2017-B Leases which (i) became
Liquidated Leases before such Collection Period and (ii) have reached or were
terminated prior to their respective Maturity Dates before such Collection
Period and with respect to which the proceeds from the sale of the related
2017-B Vehicles were received before such Collection Period, minus any amounts
remitted to the related Lessees as required by law.

“Redemption Date” means in the case of a redemption of the Notes pursuant to
Section 10.01 of the Indenture, the Payment Date specified by the Administrative
Agent or the Issuing Entity pursuant to Section 10.01 of the Indenture.

“Redemption Price” means an amount equal to the Note Balance plus accrued and
unpaid interest thereon at the applicable Interest Rate for the Notes being so
redeemed (including, to the extent allowed by law, interest on overdue interest,
if applicable), up to but excluding the Redemption Date.

“Registered Pledgee” has the meaning set forth in the Titling Trust Agreement.

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the related Record Date.

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission, including without limitation in the adopting
releases Asset-Backed Securities, Securities Act Release No. 33-8518, Securities
Exchange Act Release No. 34-50905, 70 Fed. Reg. 1,506, 1,531 (January 7, 2005)
and Asset-Backed Securities Disclosure and Registration, Securities Act Release
No. 33-9638, Securities Exchange Act Release No. 34-72982, 79 Fed. Reg. 57184
(September 24, 2014) or by the staff of the Commission, or as may be provided in
writing by the Commission or its staff from time to time.

“Related Beneficiary” means each of NILT Trust and NALL II.

 

   24    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Related Documents” shall mean all of the Basic Documents to which the Issuing
Entity or the Owner Trustee is a party.

“Remaining Net Auction Proceeds” means Net Auction Proceeds, less amounts
included in Monthly Scheduled Termination Sale Proceeds, Monthly Early
Termination Sale Proceeds and Liquidation Proceeds.

“Remaining Payoffs” means Payoffs, less amounts included in Monthly Scheduled
Termination Sale Proceeds and Monthly Early Termination Sale Proceeds.

“Repurchase Payment” means, with respect to a 2017-B Lease and the related
2017-B Vehicle required to be purchased by the Servicer pursuant to
Section 8.02(a) and Section 8.02(b) of the 2017-B Servicing Supplement, the sum
of (i) the Securitization Value of the 2017-B Lease as of the end of the
Collection Period preceding the Collection Period in which the Servicer granted
an extension with respect to such 2017-B Lease or discovers or receives notice
of the change in domicile with respect to Section 8.02(a) of the 2017-B
Servicing Supplement or discovers a breach of representations or warranties
pursuant to Section 8.02(b) of the 2017-B Servicing Supplement and (ii) any
delinquent Monthly Payments which have not been paid by the related Lessee by
the end of the Collection Period relating to the Deposit Date on which the
Repurchase Payment will be made.

“Repurchased Lease” means a 2017-B Lease reallocated to the UTI or purchased as
of the close of business on the last day of a Collection Period by the Servicer
pursuant to Section 8.02 of the Servicing Agreement.

“Required Deposit Rating” has the meaning set forth in the Titling Trust
Agreement.

“Required Percentage” means the holders of not less than 66 2⁄3% of the
(i) Outstanding Amount in the case of the Notes or (ii) Certificate Balance in
the case of the Trust Certificates.

“Required Related Holders” has the meaning set forth in the Basic Servicing
Agreement.

“Reserve Account” means the account established pursuant to Section 5.01(b) of
the Trust Agreement.

“Reserve Account Deposit Amount” means, (i) on the Closing Date, the Initial
Deposit Amount and (ii) thereafter, for any Payment Date and the related
Collection Period to the extent the amounts on deposit in the Reserve Account
are less than the Reserve Account Requirement, an amount equal to the lesser of
(a) the amount of such shortfall and (b) the amount of any Excess Amounts with
respect to the related Collection Period.

“Reserve Account Draw Amount” means, for any Payment Date, the amount withdrawn
from the Reserve Account, equal to (i) the lesser of (a) the Available Funds
Shortfall Amount, if any, or (b) the amount on deposit in the Reserve Account or
(ii) after the occurrence of an Indenture Default that results in the
acceleration of any Notes, unless and until the date on which such acceleration
has been rescinded, the entire amount on deposit in the Reserve Account. In
addition, except in the circumstances described in clause (ii) of this
definition, the sum of the amounts in the Reserve Account and the remaining
Available Funds after the payments under

 

   25    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

clauses (ii) and (iii) of Section 8.04(a) of the Indenture would be sufficient
to pay in full the aggregate unpaid Note Balance of all of the outstanding
Notes, then the Reserve Account Draw Amount will, if so specified by the
Servicer in the Payment Date Certificate, include such additional amounts as may
be necessary to pay all Outstanding Notes in full.

“Reserve Account Property” means the Reserve Account and all cash, investment
property and other property from time to time deposited or credited to the
Reserve Account and all proceeds thereof, including, without limitation, the
Initial Deposit Amount.

“Reserve Account Requirement” means on any Payment Date, an amount equal to at
least $22,590,543.52; provided, however, that on any Payment Date (after taking
into account all distributions from the 2017-B SUBI Collection Account on such
date) on which the Note Balance is zero, the “Reserve Account Requirement” shall
be an amount equal to $0.

“Residual Value Loss” means, with respect to any Matured Vehicle or Defaulted
Vehicle, the excess, if any, of (a) the Base Residual of the related 2017-B
Vehicle, over (b) the sum of (without duplication) all related Net Auction
Proceeds or Net Liquidation Proceeds, as the case may be, and all Net Insurance
Proceeds.

“Residual Value Surplus” means, with respect to any Matured Vehicle or Defaulted
Vehicle, excess, if any, of (i) the sum (without duplication) of all related Net
Auction Proceeds and Net Insurance Proceeds, over (ii) the Securitization Value
of the related 2017-B Vehicle at (a) the Maturity Date of the related 2017-B
Lease, or (b) the date the related 2017-B Lease was terminated by the Lessee.

“Responsible Officer” means, with respect to the Indenture Trustee, any officer
within the Corporate Trust Office (or any successor group of the Indenture
Trustee), including any Vice President, Assistant Secretary, or other officer or
assistant officer of the Indenture Trustee customarily performing functions
similar to those performed by the people who at such time shall be officers, or
to whom any corporate trust matter is referred within Corporate Trust Department
because of his knowledge of and familiarity with the particular subject and who,
in each case, shall have direct responsibility for the Administration of the
Indenture.

“Restricted Jurisdiction” means any jurisdiction in which the Titling Trust is
not qualified and licensed to do business, other than any jurisdiction where the
failure to be so qualified and licensed will not have a material adverse effect
on the Issuing Entity.

“Restricted Notes” shall have the meaning assigned to such term in
Section 2.15(c) of the Indenture.

“Retained Notes” if any, means any Notes retained in the initial offering
thereof by the Depositor or NMAC or conveyed to an Affiliate.

“Review Notice” means the notice delivered by the Indenture Trustee in
accordance with Section 7.08 of the Indenture to the Asset Representations
Reviewer and the Servicer.

“Review Report” shall have the meaning assigned to such term in Section 3.5 of
the Asset Representations Review Agreement.

 

   26    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Review Satisfaction Date” means, with respect to any Asset Review, the first
date on which (a) the Delinquency Percentage for any Payment Date exceeds the
Delinquency Trigger and (b) a Noteholder Direction with respect to such Asset
Review has occurred.

“Rule 144A” means Rule 144A promulgated by the Commission under the Securities
Act.

“Rule 144A Information” means information requested of the Depositor, in
connection with the proposed transfer of a Trust Certificate, to satisfy the
requirements of paragraph (d)(4) of Rule 144A.

“Sales Proceeds Advance” means the amount advanced by the Servicer to the
Issuing Entity on a Deposit Date equal to the Securitization Value of each
2017-B Lease relating to a 2017-B Vehicle that terminated early (but was not a
Lease in default) and the amount equal to the Base Residual of each 2017-B Lease
relating to a 2017-B Vehicle that matured on its scheduled termination date.

“Schedule of 2017-B Leases and 2017-B Vehicles” means the schedule of 2017-B
Leases and 2017-B Vehicles on file with the Indenture Trustee, as it may be
amended from time to time (which may be supplied in CD-Rom form) which shall set
forth as to each 2017-B Lease or 2017-B Vehicle, as the case may be, (i) the
identification number of the 2017-B Lease, (ii) the identification number of the
2017-B Vehicle, (iii) the related Maturity Date and (iv) the value of the 2017-B
Lease and the related 2017-B Vehicle on the Servicer’s books as of the Cutoff
Date.

“Secretary of State” means the Secretary of State of the State of Delaware.

“Section 385 Controlled Partnership” shall have the meaning set forth in
Treasury Regulation Section 1.385-1(c)(1) for a “controlled partnership”.

“Section 385 Expanded Group” shall have the meaning set forth in Treasury
Regulation Section 1.385-1(c)(4) for an “expanded group”.

“Securities” means the Trust Certificates and the Notes, collectively.

“Securities Act” means the Securities Act of 1933.

“Securities Balance” means, as of any date, the unpaid principal amount of the
Securities as of such date.

“Securities Intermediary” has the meaning set forth in Section 8.02(e) of the
Indenture.

“Securitization Rate” means, with respect to a 2017-B Lease, an annualized rate
that is equal to 7.00%.

“Securitization Value” means, with respect to any 2017-B Lease, the value
calculated by the Servicer equal to, (i) as of its Maturity Date, the Base
Residual and (ii) as of any date other than its Maturity Date, the sum of the
present value, discounted at the Securitization Rate, of (a) the aggregate
Monthly Payments remaining to be made and (b) the Base Residual.

 

   27    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Securitized Financing” has the meaning set forth in the Titling Trust
Agreement.

“Security” means either a Note or a Trust Certificate, as the context may
require.

“Securityholder” means each registered holder of a Note or a Trust Certificate.

“Securityholder Available Funds” means, for any Payment Date, all remaining
Available Funds after giving effect to the payment to the Servicer of the
Servicer Monthly Payment, if any.

“Servicer” means NMAC, as Servicer under the Servicing Agreement.

“Servicer Default” has the meaning set forth in Section 4.01 to the Basic
Servicing Agreement and under Section 8.12 of the 2017-B Servicing Supplement.

“Servicer Letter of Credit” means a letter of credit, surety bond or insurance
policy issued by a depository institution, insurance company, or financial
institution having a short-term credit rating at least equal to the Required
Deposit Rating and providing that the Indenture Trustee or Trust Agent, as the
case may be, may draw thereupon in the event the Servicer satisfies the Monthly
Remittance Condition but fails to deposit SUBI Collections into the 2017-B SUBI
Collection Account by the related Deposit Date.

“Servicer Monthly Payment” means, with respect to a Payment Date and the related
Collection Period, the amount to be paid to the Servicer pursuant to
Section 8.03(a)(iii) of the 2017-B Servicing Supplement in respect of (i) the
Payment Date Advance Reimbursement and (ii) the Servicing Fee, together with any
unpaid Servicing Fees in respect of one or more prior Collection Periods.

“Servicing Agreement” means the Basic Servicing Agreement, as supplemented by
the 2017-B Servicing Supplement.

“Servicing Criteria” means those criteria listed in Exhibit C to the Indenture
that are to be addressed in the assessment of compliance pursuant to
Section 3.09 of the Indenture.

“Servicing Fee” means, with respect to the 2017-B SUBI Assets, the fee payable
on each Payment Date equal to, for the related Collection Period, one-twelfth of
the product of (i) 1.00% and (ii) the aggregate Securitization Value of all
2017-B Leases as of the first day of such Collection Period.

“Settlement Statement” means a statement substantially in the form of Exhibit A
to the 2017-B Servicing Supplement.

“Similar Law” means any state, local or other law that is similar to Section 406
of ERISA or Section 4975 of the Code.

“Solvency II Regulation” means Commission Delegated Regulation (EU) 2015/35 of
October 10, 2014.

 

   28    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Special Purpose Affiliate” means a special purpose entity that is an Affiliate
of a Beneficiary and was created for the purposes of one or more Securitized
Financings.

“State” means any state of the United Sates, Puerto Rico, or the District of
Columbia.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. C. Section 3801 et seq.

“SUBI” has the meaning set forth in the Recitals to the 2017-B SUBI Supplement.

“SUBI Certificate” has the meaning set forth in Section 3.02(a) of the Titling
Trust Agreement.

“SUBI Certificate Transfer Agreement” means the SUBI Certificate Transfer
Agreement, dated as of October 10, 2017, between NILT Trust, as transferor, and
NALL II, as transferee.

“SUBI Collection Account” means, with respect to a SUBI, the related Collection
Account created, designated and maintained as such pursuant Section 4.02(a) of
the Titling Trust Agreement.

“SUBI Collections” means, with respect to any Collection Period, the net amount
collected or received by the Servicer in respect of the 2017-B SUBI Assets
during the Collection Period, including: (i) Monthly Payments (including
Payments Ahead and Pull-Forward Payments, when received), Payoffs, and any other
payments under the 2017-B Leases (excluding any Administrative Charges);
(ii) Reallocation Payments and Repurchase Payments made by the Servicer;
(iii) Monthly Scheduled Termination Sale Proceeds; (iv) Monthly Early
Termination Sale Proceeds (which includes Early Termination Charges); (v) Net
Liquidation Proceeds; (vi) Net Insurance Proceeds; (vii) Remaining Net Auctions
Proceeds; (viii) Remaining Payoffs; (ix) Excess Mileage and Excess Wear and Tear
Charges; (x) Recoveries; and (xi) Residual Value Surplus; in each case to the
extent not duplicative with any other clause of this definition.

“SUBI Trust Agreement” means the Titling Trust Agreement, as supplemented by a
2017-B SUBI Supplement.

“Subject Leases” means, for any Asset Review, all 2017-B Leases which are 60-Day
Delinquent Leases as of the end of the Collection Period immediately preceding
the related Review Satisfaction Date.

“Sub-Trust” has the meaning set forth in Section 3.01(b) of the Titling Trust
Agreement.

“Tax Information” means complete and accurate information and documentation
requested by the Issuing Entity (or its agents or delegates), the Indenture
Trustee or Paying Agent (or an agent thereof) to be provided to the Issuing
Entity, the Indenture Trustee or Paying Agent to enable the Issuing Entity, the
Indenture Trustee or a Paying Agent to comply with U.S. tax law (including
FATCA). For these purposes, “FATCA” means sections 1471 through 1474 of the Code
and the Treasury regulations (and any notices or official pronouncements)
promulgated thereunder, any agreement thereunder and any law implementing an
intergovernmental agreement or approach thereto.

 

   29    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Tax Retained Notes” if any, means any Retained Notes retained by the issuer of
the Notes (or an entity which for U.S. federal income tax purposes is considered
the same Person as such issuer) until such time as such Notes are the subject of
an opinion pursuant to Section 2.04(g) of the Indenture.

“Titling Trust” means Nissan-Infiniti LT, a Delaware statutory trust.

“Titling Trust Agreement” means the Amended and Restated Trust and Servicing
Agreement, dated as of August 26, 1998, among NILT Trust, as the Grantor and the
UTI Beneficiary, the Servicer, the Delaware Trustee, the Titling Trustee and the
Trust Agent.

“Titling Trustee” means NILT, Inc., in its capacity as trustee of the Titling
Trust.

“TIA” means the Trust Indenture Act of 1939.

“Transaction Parties” means the Issuing Entity, the Servicer, the Administrative
Agent, the Owner Trustee, the Depositor, the Indenture Trustee or any of their
respective Affiliates.

“Transfer Price” has the meaning set forth in Section 2.01 to the SUBI
Certificate Transfer Agreement and the Trust SUBI Certificate Transfer
Agreement, as the context may require.

“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

“Trust Account” has the meaning set forth in the Titling Trust Agreement.

“Trust Administration Agreement” means the Trust Administration Agreement, dated
as of October 10, 2017, among the Administrative Agent, the Issuing Entity, the
Depositor and the Indenture Trustee.

“Trust Agent” means U.S. Bank, as Trust Agent under the Titling Trust Agreement.

“Trust Agreement” means the trust agreement, dated as of September 22, 2017, as
amended and restated by the Amended and Restated Trust Agreement, dated as of
October 10, 2017, between the Depositor and the Owner Trustee.

“Trust Assets” has the meaning set forth in the Titling Trust Agreement.

“Trust Certificateholder” means the Person in whose name a Trust Certificate is
registered on the Certificate Register.

“Trust Certificates” means the asset backed certificates issued pursuant to the
Trust Agreement, substantially in the form of Exhibit A to the Trust Agreement.

“Trust Documents” has the meaning set forth in the Titling Trust Agreement.

 

   30    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“Trust SUBI Certificate Transfer Agreement” means the Trust SUBI Certificate
Transfer Agreement, dated as of October 10, 2017, between the Depositor, and the
Issuing Entity, as transferee.

“Trustee” means NILT, Inc., in its capacity as trustee of the Titling Trust.

“2017-B Eligible Lease” means a Lease as to which the following are true as of
the Cutoff Date:

(a) such Lease relates to a Nissan or an Infiniti automobile, light duty truck,
minivan, or sport utility vehicle, of a model year of 2013 or later;

(b) such Lease is written with respect to a Leased Vehicle that was at the time
of the origination of the related Lease a new Nissan or Infiniti motor vehicle;

(c) such Lease was originated in the United States on or after October 1, 2013,
by a Dealer for a Lessee with a United States address;

(d) such Lease is payable solely in United States dollars;

(e) such Lease and the related Leased Vehicle are owned by the Titling Trust,
free of all liens, other than any lien placed upon a Certificate of Title in
connection with the delivery of title documentation to the Titling Trustee in
accordance with Customary Servicing Practices in effect at the time of
origination;

(f) such Lease has a remaining term to maturity of not less than 13 months and
not greater than 44 months;

(g) such Lease provides for level payments (exclusive of taxes) that fully
amortize the adjusted capitalized cost of the Lease to the related Contract
Residual over the lease term at a rate implicit in the Lease and corresponding
to the disclosed rent charge and, in the event of a Lessee initiated early
termination, provides for payment of the Early Termination Charge;

(h) such Lease was originated in compliance with, and complies in all material
respects with, all material applicable legal requirements;

(i) such Lease is not more than 29 days past due;

(j) such Lease is the valid, legal and binding full-recourse payment obligation
of the related Lessee, enforceable against such Lessee in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, or other similar laws, now
or hereafter in effect, affecting the enforcement of creditors’ rights in
general or (ii) general principles of equity;

(k) the records of the Servicer do not reflect that such Lease has been
satisfied, subordinated, rescinded, canceled or terminated;

 

   31    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

(l) the records of the Servicer do not reflect that such Lease is subject to any
asserted or threatened right of rescission, setoff, counterclaim or defense;

(m) the records of the Servicer reflect that, other than payment defaults
continuing for a period of no more than 29 days as of the Cutoff Date, no
default, breach or violation has of such Lease occurred;

(n) the records of the Servicer do not reflect that any default, breach or
violation of such Lease has been waived (other than deferrals and waivers of
late payment charges or fees permitted under the Servicing Agreement);

(o) such Lease is not a Defaulted Lease;

(p) the related Lessee with respect to such Lease is a person located in one or
more of the 50 states of the United States or the District of Columbia and is
not (i) NMAC or any of its Affiliates, or (ii) the United States or any State or
any agency or potential subdivision thereof;

(q) such Lease constitutes either “tangible chattel paper” or “electronic
chattel paper,” as defined in the UCC;

(r) in the case of each 2017-B Lease that constitutes tangible chattel paper,
there is only one original executed copy of each tangible “record” constituting
or forming a part of such Lease; and in the case of each 2017-B Lease that
constitutes electronic chattel paper, there is only a single “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of each electronic
“record” constituting or forming a part of such Lease;

(s) such Lease has an original term of not less than 36 months and not greater
than 60 months;

(t) under the terms of such Lease, the related Lessee is required to maintain
physical damage insurance covering the related Leased Vehicle; and

(u) has a Securitization Value, as of the Cutoff Date, of no greater than
$102,834.04.

“2017-B Lease” has the meaning set forth in Section 8.01 of the 2017-B Servicing
Supplement.

“2017-B Servicing Supplement” means the 2017-B SUBI Servicing Supplement to the
Basic Servicing Agreement, dated as of October 10, 2017, among the parties to
the Basic Servicing Agreement.

“2017-B SUBI” has the meaning set forth in Section 12.01(a) of the 2017-B SUBI
Supplement.

“2017-B SUBI Assets” has the meaning set forth in Section 12.01(b) to the 2017-B
SUBI Supplement.

 

   32    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

“2017-B SUBI Account” means the 2017-B SUBI Collection Account, and any other
Trust Account established with respect to the 2017-B SUBI, as the context may
require.

“2017-B SUBI Certificate” has the meaning set forth in the recitals of the
2017-B SUBI Supplement.

“2017-B SUBI Collection Account” means the trust account established pursuant to
Section 14.01(a) of the 2017-B SUBI Supplement.

“2017-B SUBI Supplement” means the 2017-B SUBI Supplement to the Titling Trust
Agreement, dated as of October 10, 2017, among the parties to the Titling Trust
Agreement.

“2017-B SUBI Trust Account” means, collectively, the 2017-B SUBI Collection
Account and the Reserve Account.

“2017-B Vehicle” has the meaning set forth in Section 8.01 to the 2017-B
Servicing Supplement.

“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction.

“Underwriting Agreement” means the underwriting agreement relating to the Notes
dated October 3, 2017, among Citigroup Global Markets Inc., as Representative,
on behalf of the several underwriters, NMAC and the Depositor.

“United States” means the United States of America, its territories and
possessions and areas subject to its jurisdiction.

“U.S. Bank” mean U.S. Bank National Association, a national banking association.

“UTI” has the meaning set forth in Section 3.01(a) of the Titling Trust
Agreement.

“UTI Beneficiary” means NILT Trust, in its capacity as the initial beneficiary
of the Titling Trust.

“UTI Certificate” has the meaning set forth in Section 3.03 of the Titling Trust
Agreement.

“Vehicle Representation Date” has the meaning set forth in the Basic Servicing
Agreement.

“Verification Documents” means, with respect to any Note Owner, a certification
from such Note Owner certifying that such Person is in fact, a Note Owner, as
well as an additional piece of documentation reasonably satisfactory to the
recipient, such as a trade confirmation, account statement, letter from a broker
or dealer or other similar document.

Section 1.02 Interpretative Provisions. For all purposes of this Agreement of
Definitions, except as otherwise expressly provided or unless the context
otherwise requires, (i) terms used herein include, as appropriate, all genders
and the plural as well as the singular, (ii)

 

   33    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

references to words such as “herein,” “hereof” and the like shall refer to this
Agreement of Definitions as a whole and not to any particular part, Recital or
Section within this Agreement of Definitions, (iii) references to a Recital or
Section such as “Recital A” or “Section 1.01” shall refer to the applicable
Recital or Section of this Agreement of Definitions, (iv) the term “include” and
all variations thereof shall mean “include without limitation,” (v) the term
“or” shall include “and/or,” (vi) the term “proceeds” shall have the meaning
ascribed to such term in the UCC, (vii) references to Persons include their
permitted successors and assigns, (viii) references to agreements and other
contractual instruments include all subsequent amendments, amendments and
restatements and supplements thereto or changes therein entered into in
accordance with their respective terms and not prohibited by this Agreement of
Definitions, except that references to the SUBI Trust Agreement include only
such items as related to the 2017-B SUBI and the Titling Trust, (ix) references
to laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto, (x) references to this Agreement of
Definitions include all Exhibits hereto, (xi) the phrase “Titling Trustee on
behalf of the Trust,” or words of similar import, shall, to the extent required
to effectuate the appointment of any Co-Trustee pursuant to the Titling Trust
Agreement, be deemed to refer to the Trustee (or such Co-Trustee) on behalf of
the Titling Trust, and (xii) in the computation of a period of time from a
specified date to a later specified date, the word “from” shall mean “from and
including” and the words “to” and “until” shall mean “to but excluding.”

Section 1.03 Notices. All demands, notices, and communications hereunder shall
be in writing and shall be delivered, sent electronically by email (if an email
address is provided) or telecopier, or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, and addressed in each case as follows: the Issuing Entity, at c/o
Wilmington Trust, National Association, as Owner Trustee, Rodney Square North,
1100 North Market Street, Wilmington, Delaware 19890 (telecopier no. (302)
636-4140), Attention: Corporate Trust Administration, with a copy to the
Administrative Agent, at One Nissan Way, Franklin, Tennessee 37067 (telecopier
no. (615) 725-8530) (email: doug.gwin@nissan-usa.com), Attention: Treasurer;
NILT Trust, at One Nissan Way, Franklin, Tennessee 37067 (telecopier no. (615)
725-8530) (email: doug.gwin@nissan-usa.com), Attention: Treasurer;
Nissan-Infiniti LT, at One Nissan Way, Franklin, Tennessee 37067 (telecopier no.
(615) 725-8530) (email: doug.gwin@nissan-usa.com), Attention: Treasurer; NMAC,
at One Nissan Way, Franklin, Tennessee 37067 (telecopier no. (615) 725-8530)
(email: doug.gwin@nissan-usa.com), Attention: Treasurer; the Depositor, at One
Nissan Way, Franklin, Tennessee 37067 (telecopier no. (615) 725-8530) (email:
doug.gwin@nissan-usa.com), Attention: Treasurer; NILT, Inc., U.S. Bank National
Association, 190 South LaSalle Street, 7th Floor, Chicago, Illinois 60603
(telecopier no. (312) 332-7996) (email: jessica.elliott1@usbank.com) Attention:
NILT Inc.; Wilmington Trust, National Association, as Owner Trustee, at
Wilmington Trust, National Association, Rodney Square North, 1100 North Market
Street, Wilmington, Delaware 19890 (telecopier no. (302) 636-4140), Attention:
Corporate Trust Administration; Wilmington Trust Company, as Delaware Trustee,
at Wilmington Trust Company, Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890 (telecopier no. (302) 636-4140), Attention: Corporate
Trust Administration; U.S. Bank National Association, as Indenture Trustee, at
190 South LaSalle Street, 7th Floor, Chicago, Illinois 60603 (telecopier no.
(312) 332-7996) (email: jessica.elliott1@usbank.com), Attention: Nissan Auto
Lease Trust 2017-B; U.S. Bank, as Trust Agent, at U.S. Bank National
Association, 190 South LaSalle Street, 7th Floor, Chicago, Illinois 60603
(telecopier no. (312)

 

   34    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

332-7996) (email: jessica.elliott1@usbank.com), Attention: Nissan Auto Lease
Trust 2017-B; or at such other address as shall be designated by any of the
foregoing in written notice to the other parties hereto. Delivery shall occur
only when delivered by hand or, in the case of mail, email or facsimile notice,
upon actual receipt or reported tender of such communication by an officer of
the intended recipient entitled to receive such notices located at the address
of such recipient for notices hereunder; provided, however, any demand, notice
or communication to be delivered pursuant to this Agreement of Definitions to
any Rating Agency shall be deemed to be delivered if a copy of such demand,
notice or communication has been posted on any web site maintained by NMAC
pursuant to a commitment to any Rating Agency relating to the Notes in
accordance with 17 C.F.R. 240 17g-5(a)(3).

Section 1.04 Amendment.

(a) Any term or provision of this Agreement of Definitions may be amended by the
Servicer and the Depositor, without the consent of any other Person; provided
that (i) either (A) any amendment that materially and adversely affects the
Noteholders shall require the consent of Noteholders evidencing not less than a
Majority Interest of the Notes voting together as a single class, or (B) such
amendment shall not materially and adversely affect the Noteholders, and
(ii) any amendment that adversely affects the interests of the Trust, the Trust
Certificateholders, the Indenture Trustee or the Owner Trustee shall require the
prior written consent of the Person whose interests are adversely affected. An
amendment shall be deemed not to materially and adversely affect the Noteholders
if (i) the Rating Agency Condition is satisfied with respect to such amendment,
or (ii) the Servicer or the Depositor delivers an Officer’s Certificate to the
Indenture Trustee stating that such amendment shall not materially and adversely
affect the Noteholders. The consent of the Trust, the Trust Certificateholder,
the Indenture Trustee or the Owner Trustee shall be deemed to have been given if
the Servicer does not receive a written objection from such Person within 10
Business Days after a written request for such consent shall have been given.
The Indenture Trustee may, but shall not be obligated to, enter into or consent
to any such amendment that affects the Indenture Trustee’s own rights, duties,
liabilities or immunities under this Agreement or otherwise.

(b) It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

(c) Notwithstanding the foregoing, no amendment shall (i) reduce the interest
rate or principal amount of any Note, or change the due date of any installment
of principal of or interest in any Note, or the Redemption Price with respect
thereto, without the consent of the Holder of such Note or (ii) reduce the
Outstanding Amount, the Holders of which are required to consent to any matter
without the consent of the Holders of at least a Majority Interest of the Notes
which were required to consent to such matter before giving effect to such
amendment.

(d) At least 10 Business Days prior to the execution of any amendment to this
Agreement of Definitions, the Servicer shall provide each Rating Agency, the
Trust Certificateholder, the Depositor, the Owner Trustee and the Indenture
Trustee with written notice of the substance of such amendment. No later than 10
Business Days after the execution of any amendment to this Agreement of
Definitions, the Servicer shall furnish a copy of such amendment to each Rating
Agency.

 

   35    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

(e) [Reserved]

(f) None of U.S. Bank, as trustee of NILT Trust and as Trust Agent, NILT, Inc.,
nor the Indenture Trustee shall be under any obligation to ascertain whether a
Rating Agency Condition has been satisfied with respect to any amendment. U.S.
Bank, as trustee of NILT Trust and as Trust Agent, NILT, Inc., and the Indenture
Trustee may conclusively assume, in the absence of written notice to the
contrary from the Servicer to a Responsible Officer of the Indenture Trustee,
that a Rating Agency Condition has been satisfied with respect to such
amendment.

(g) The Indenture Trustee shall provide notice of any proposed amendment or
supplement to this Agreement of Definitions to the Administrative Agent (and the
Administrative Agent will provide each Rating Agency with notice thereof
pursuant to Section 1.02(k) of the Trust Administration Agreement).

Section 1.05 Severability of Provisions. Any provision of this Agreement of
Definitions that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 1.06 Counterparts. This Agreement of Definitions may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

Section 1.07 Headings. The headings of the various Articles and Sections herein
are for convenience or reference only and shall not define or limit any of the
terms or provisions hereof.

Section 1.08 Governing Law. THIS AGREEMENT OF DEFINITIONS SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATION LAW).

Section 1.09 No Petition. Each of the parties hereto covenants and agrees that
prior to the date that is one year and one day after the date upon which all
obligations under each Securitized Financing have been paid in full, it will not
institute against, or join any other Person in instituting against the Grantor,
the Depositor, the Titling Trustee, the Titling Trust, the Issuing Entity, any
other Special Purpose Affiliate or any Beneficiary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceeding under any federal or state bankruptcy or similar law.

 

   36    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

Section 1.10 No Recourse.

(a) It is expressly understood and agreed by the parties hereto that with
respect to U.S. Bank’s role as trustee of NILT Trust only, and not with respect
to its role as Trust Agent, (i) this Agreement is executed and delivered by U.S.
Bank, not individually or personally, but solely as trustee of NILT Trust, in
the exercise of the powers and authority conferred and vested in it, (ii) each
of the representations, undertakings, and agreements herein made on the part of
NILT Trust, is made and intended not as personal representations, undertakings,
and agreements by U.S. Bank, but is made and intended for the purpose of binding
only NILT Trust, (iii) nothing herein contained shall be construed as creating
any liability on U.S. Bank, individually or personally, to perform any covenant,
either expressed or implied, contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall U.S. Bank be
personally liable for the payment of any indebtedness or expenses of NILT Trust
under this Agreement or any other related documents.

(b) It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by NILT, Inc., not individually or
personally, but solely as Titling Trustee, in the exercise of the powers and
authority conferred and vested in it, (ii) each of the representations,
undertakings, and agreements herein made on the part of the Titling Trust, is
made and intended not as personal representations, undertakings, and agreements
by NILT Inc., but is made and intended for the purpose of binding only the
Titling Trust, (iii) nothing herein contained shall be construed as creating any
liability on NILT, Inc., individually or personally, to perform any covenant,
either expressed or implied, contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall NILT, Inc. be
personally liable for the payment of any indebtedness or expenses of the Titling
Trust under this Agreement or any other related documents.

(c) It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by Wilmington Trust, National Association,
not individually or personally, but solely as Owner Trustee, in the exercise of
the powers and authority conferred and vested in it, (ii) each of the
representations, undertakings, and agreements herein made on the part of the
Issuing Entity, is made and intended not as personal representations,
undertakings, and agreements by Wilmington Trust, National Association, but is
made and intended for the purpose of binding only the Issuing Entity,
(iii) nothing herein contained shall be construed as creating any liability on
Wilmington Trust, National Association, individually or personally, to perform
any covenant, either expressed or implied, contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto, and (iv) under no circumstances shall
Wilmington Trust, National Association be personally liable for the payment of
any indebtedness or expenses of the Issuing Entity under this Agreement or any
other related documents.

[Signature Pages to Follow]

 

   37    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement of Definitions
to be duly executed by their respective officers duly authorized as of the day
and year first above written.

 

NISSAN MOTOR ACCEPTANCE CORPORATION, Individually, as Servicer, and as
Administrative Agent By:  

/s/ Kevin J. Cullum

Name: Kevin J. Cullum Title: President NISSAN-INFINITI LT By:  

NILT, INC.,

as Titling Trustee for Nissan-Infiniti LT

By:  

/s/ Jessica J. Elliott

Name: Jessica J. Elliott Title: Vice President

NILT TRUST,

as UTI Beneficiary, Grantor, and Transferor

By:   U.S. BANK NATIONAL ASSOCIATION, as Trustee for NILT Trust By:  

/s/ Jessica J. Elliott

Name: Jessica J. Elliott Title: Vice President

NILT, INC.,

as Titling Trustee for Nissan-Infiniti LT

By:  

/s/ Jessica J. Elliott

Name: Jessica J. Elliott Title: Vice President

 

   S-1    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

NISSAN AUTO LEASING LLC II By:  

/s/ Steven W. Hetrick

Name: Steven W. Hetrick Title: Treasurer NISSAN AUTO LEASE TRUST 2017-B By:  
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee By:  

/s/ Dorri Costello

Name: Dorri Costello Title: Vice President WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Owner Trustee By:  

/s/ Dorri Costello

Name: Dorri Costello Title: Vice President

WILMINGTON TRUST COMPANY,

as Delaware Trustee

By:  

/s/ Dorri Costello

Name: Dorri Costello Title: Vice President

 

   S-2    (NALT 2017-B Agreement of Definitions)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Trust Agent

By:  

/s/ Jessica J. Elliott

Name: Jessica J. Elliott Title: Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

By:  

/s/ Jessica J. Elliott

Name: Jessica J. Elliott Title: Vice President

 

   S-3    (NALT 2017-B Agreement of Definitions)